. Lumpkin, P. J.
1. Where the testimony of a witness relating to a particular matter is in part material and pertinent, though in part irrelevant, a general objection to the whole of this testimony is not well taken, since the inadmissible part should be distinctly pointed out and specific objection thereto-made. Maynard v. Association, 112 Ga. 443, 447, and cases cited ; and see Chambers v. Wesley, 113 Ga. 343.
2. The evidence, though conflicting, was sufficient to support a finding that the killing of some of the plaintiff’s stock was caused by the negligence of the defendant company; and the amount named in the verdict was not greater than the proved value of such stock.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.